DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “typical” in claims 1, 4-6, 8, 12, 13, 15, 16, and 18-20 is a relative term which renders the claim indefinite. The term “typical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The following limitations are indefinite for the use of the term “typical” in providing a comparison: 
Claim 1 recites “each textile fabric layer in the plurality of textile fabric layers being thinner and more uniform than a typical non-woven fabric layer formed from cross-lapping”;
Claim 4 recites “the plurality of fibrous preforms have more uniform fiber orientation to a typical plurality of fibrous preforms formed from a cross-lapping process”;
Claim 5 recites “a plurality of carbonized preforms having a lower standard deviation of local areal weight relative to a typical non-woven carbonized preform”; 
Claim 6 recites “wherein each textile fabric layer in the plurality of textile fabric layers has a lower standard deviation of local areal weight than the typical non-woven fabric layer formed from cross-lapping”;
Claim 8 recites “each textile fabric layer in the plurality of the fabric layers has a first average thickness less than a second average thickness of the typical fabric layer”; 
Claim 12 recites “each textile fabric layer in the plurality of textile fabric layers has a first average thickness less than a second average thickness of a typical non-woven fabric layers formed from cross-lapping”;
Claim 13 recites “each textile fabric layer in the plurality of textile fabric layers has a lower standard deviation of local areal weight than a typical non-woven fabric layer formed from cross-lapping”;
Claim 15 recites “the plurality of fibrous preforms are more uniform relative to a typical plurality of fibrous preforms formed from a cross-lapping process”;
	Claim 16 recites “a plurality of carbonized preforms having a lower standard deviation of local areal weight relative to a typical non-woven carbonized preform”;
	Claim 18 recites “each textile fabric layer in the plurality of textile fabric
layers has a lower standard deviation of local areal weight than a typical non-woven fabric layer formed from cross-lapping”;
	Claim 19 recites “wherein the plurality of fibrous preforms are more uniform relative to a typical plurality of fibrous preforms formed from the cross-lapping process”; and
	Claim 20 recites “the plurality of fibrous preforms after carbonization is lower than a typical standard deviation of fiber volume ratio for a typical plurality of fibrous preforms formed from the cross-lapping process.”

	Claims 1-20 are indefinite for depending claim 1. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiala (US 9,546,438). 
Regarding claim 1, Fiala method of making a carbonized preform for a carbon-carbon composite brake disk, comprising:
stacking a plurality of textile fabric layers, each textile fabric layer in the plurality of textile fabric layers including oxidized polyacrylonitrile (PAN) fibers (Col 3, Ln 59-67; Col 4, Ln 2-15; and Col 4, Ln 53-64), 
needling the plurality of textile fabric layers to form a needled non-woven board (Col 4, Ln 52- Col 5, Ln 10);
cutting a fibrous preform from the needled non-woven board (Col 9, Ln 50-59); and
carbonizing the fibrous preform (Col 4, Ln 16-29).

Fiala does not teach textile fabric layer in the plurality of textile fabric layers being thinner and more uniform than a non-woven fabric layer formed from cross-lapping. 

However, given that the process and textile fabric layer of Fiala is identical to the claimed process and textile fabric layer, the textile fabric of Fiala would also be thinner and more uniform that a non-woven fabric formed from cross-lapping. 

	Regarding claim 2, Fiala teaches the process as applied to claim 1, wherein needling the plurality of textile fabric layers includes needling between 40 and 60 punches per square centimeter (i.e., between 40 and 60 penetrations per square centimeter) (Col 9, Ln 6-18). 
	Given that the range of 40 to 60 penetrations/cm2 as taught by Fiala overlaps with the claimed range of 0 to 50 penetrations/cm2  and Fiala discloses embodiments of needling the plurality of textile fabric layers within the claimed range, Fiala anticipates the claimed range (MPEP 2131.03). 

	Regarding claim 6, Fiala teaches the process as applied to claim 1. 
Fiala does not teach each textile fabric layer has a lower standard deviation of local areal weight than non-woven fabric layer from cross-lapping. 
However, given that the process of Fiala is identical to the instant claimed process, the process of Fiala would also result in the textile fabric layer also having a lower standard deviation of local areal weight than non-woven fabric layer from a cross-lapping process.

	Regarding claim 8, Fiala teaches the process as applied to claim 1. 
	Fiala does not teach each textile fabric layer in the plurality of textile fabric layers has a first average thickness less than a second average thickness of the typical fabric layer. 
	However, given that the process and textile fabric layer of Fiala is identical to the instant claimed process and textile fabric layer, the textile fabric layer of Fiala would also have a first average thickness less than a second average thickness of a fabric layer. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fiala (US 9,546,438), as applied to claim 1, in further view of Clarke (US 5,952,075). 
	Regarding claim 3, Fiala teaches the process as applied to claim 2, wherein needling the plurality of textile fabric layers includes needling between 40 and 60 punches per square centimeter (i.e., between 40 and 60 penetrations per square centimeter) (Fiala, Col 9, Ln 6-18).
Fiala does not teach needling the plurality of textile fabric layers includes needling between 0 and 20 penetrations per square centimeter. 
Clark teaches a process for manufacturing a carbon preform comprising a step of needling for manufacturing various articles including an aircraft brake (Col 1, Ln 7-32 and Col 8, Ln 8-15), wherein the needling density may vary between about 5 needle punches per cm2 to about 500 needle punches per cm2 (Col 7, Ln 55-65). Clark teaches an excessive amount of needling may destroy the carbon fibers while too little needling may not sufficiently strengthen the preform (Col 7, Ln 55-65). 
Both Fiala and Clark teach needling a carbon preform before carbonization. One of ordinary skill in the art would have recognized that the needling density of Fiala is a result effective variable that influences the mechanical structure and, therefore, strength of the preform as taught by Clark. Therefore, one of ordinary skill in the art would have been motivated to optimize the needling density of Fiala to find the optimal needling density that would provide strength to the preform while avoiding excessive amount of needling that may destroy the carbon fibers and, thereby, would have arrived at a needling range between 0 and 20 penetrations per square centimeter. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fiala (US 9,546,438). 
	Regarding claim 4, Fiala teaches the process as applied to claim 1, wherein the preform is cut to shape to form the final shape into an annular shape (Col 9, Ln 50-59) and carbonizing the preform (Col 4, Ln 16-29).

	Fiala does not teach cutting the fibrous preform comprises a plurality of fibrous preforms from the needled non-woven board and carbonizing the fibrous preform further comprises carbonizing the plurality of fibrous preforms. 

	A mere duplication of parts performed in the prior art, without any new or unexpected results, would have been obvious to one of ordinary skill in the art (MPEP 2144.04). A mere replication of the cut preform to form a plurality of fibrous performs would have been obvious to one of ordinary skill in the art, as replicating the cut preform would have merely produced duplicates and would not have yielded any new or unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art to modify the cutting and carbonizing steps of Fiala such that the preform is cut into a plurality of preforms and the plurality of preforms are carbonized. 

	While Fiala does not explicitly teach the plurality of fibrous preforms have more uniform fiber orientation relative to a plurality of fibrous preforms formed from a cross-lapping process, given that the steps of needling and carbonizing the preforms of Fiala are identical to the claimed needling and carbonizing steps, the fibrous preforms of Fiala would also have more uniform fiber orientation relative to a plurality of fibrous preforms formed from a cross-lapping process

	Regarding claim 5, Fiala teaches the process as applied to claim 4.
	While Fiala does not explicitly teach carbonizing the plurality of fibrous preforms creates a plurality of carbonized preforms having a lower standard deviation of local areal weight relative to a non-woven carbonized preform, given that the steps of needling and carbonizing the preforms of Fiala are identical to the claimed needling and carbonizing steps, the fibrous preforms of Fiala would also have a low standard deviation of local areal weight. 

	Claims 7, 9, 10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fiala (US 9,546,438), as applied to claim 1, in further view of  Lescostaouec (PG-PUB 2010/0037441).
	Regarding claim 7, Fiala teaches the process as applied to claim 1.
	Fiala does not teach each textile fabric layer in the plurality of textile fabric layers is a non-crimp, multi-axial stich bonded fabric. 
	Lescostaouec teach a process for manufacturing brakes, comprising forming a preform and needling the preform [0051], [0053], wherein the preform comprises non-crimped fabric stitch-bonded to maintain overall cohesiveness (Figure 10A and  [0032], [0034], [0089]). 
	 Both Fiala and Lescostaouec teach a process of needling a preform for manufacturing brake disks. It would have been obvious to one of ordinary skill in the art to substitute the configuration of the textile fabric layers of Fiala with the configuration of the textile fabric layers of Lescostaouec, a functionally equivalent configuration for the fiber preform for manufacturing brake disks. 
 
	Regarding claim 9, Fiala teaches a method of making a carbon-carbon composite, comprising:
	stacking a plurality of textile fabric layers, each fabric layer in the plurality of textile fabric layers including oxidized polyacrylonitrile (PAN) fibers (Col 3, Ln 59-67; Col 4, Ln 2-15; and Col 4, Ln 53-64);
 needling the plurality of the textile fabric layers to form a needled non-woven board (Col 4, Ln 52- Col 5, Ln 10);
	cutting a fibrous preform from the needled non-woven board (Col 9, Ln 50-59);
	carbonizing the fibrous preform (Col 4, Ln 16-29); and
	densifying the fibrous preform with a carbon matrix (Col 12, Ln 62- Col 13, Ln 10). 

	Fiala does not teach each textile fabric layer in the plurality of textile fabric layers is a non-crimp, multi-axial stich bonded fabric. 

	Lescostaouec teach a process for manufacturing brakes, comprising forming a preform and needling the preform [0051], [0053], wherein the preform comprises non-crimped fabric stitch-bonded to maintain overall cohesiveness (Figure 10A and  [0032], [0034], [0089]). 
	 Both Fiala and Lescostaouec teach a process of needling a preform for manufacturing brake disks. It would have been obvious to one of ordinary skill in the art to substitute the configuration of the textile fabric layers of Fiala with the configuration of the textile fabric layers of Lescostaouec, a functionally equivalent configuration for the fiber preform for manufacturing brake disks 

Regarding claim 10, Fiala in view of Lescostaouec teaches the process as applied to claim 1, wherein needling the plurality of textile fabric layers includes needling between 40 and 60 punches per square centimeter (i.e., between 40 and 60 penetrations per square centimeter) (Fiala, Col 9, Ln 6-18).
	Given that the range of 40 to 60 penetrations/cm2 as taught by Fiala overlaps with the claimed range of 0 to 50 penetrations/cm2  and Fiala discloses embodiments of needling the plurality of textile fabric layers within the claimed range, the claimed range is obvious over Fiala in view of Lescostaouec (MPEP 2144.05). 

	Regarding claim 12, Fiala in view of Lescostaouec teaches the process as applied to claim 9. 
Fiala in view of Lescostaouec does not teach each textile fabric layer in the plurality of textile fabric layers has a first average thickness less than a second average thickness of a typical non-woven fabric layer formed from cross-lapping.
However, given that the process and textile fabric layer of Fiala in view of Lescostaouec is identical to the instant claimed process and textile fabric layer, the textile fabric layer of Fiala in view of Lescostaouec would also have a first average thickness less than a second average thickness of a fabric layer. 

Regarding claim 13, Fiala in view of Lescostaouec teaches the process as applied to claim 9. 
Fiala in view of Lescostaouec does not teach each textile fabric layer has a lower standard deviation of local areal weight than non-woven fabric layer formed from cross-lapping. 
However, given that the textile fabric layer of Fiala in view of Lescostaouec is identical to the instant claimed process, the textile fabric layer of Fiala in view of Lescostaouec would also result in the textile fabric layer having a lower standard deviation of local areal weight than non-woven fabric layer from a cross-lapping process.

Regarding claim 14, Fiala in view of Lescostaouec teaches the process as applied to claim 9, further comprising forming each textile fabric layer in the plurality of textile fabric layer from a fiber placement process (Fiala, Col 4, Ln 52-64). 

Regarding claim 15, Fiala in view of Lescostaouec teaches the process as applied to claim 9, wherein the preform is cut to shape to form the final shape into an annular shape (Fiala, Col 9, Ln 50-59).
	Fiala in view of Lescostaouec does not teach cutting the fibrous preform comprises a plurality of fibrous preforms from the needled non-woven board and carbonizing the fibrous preform further comprises carbonizing the plurality of fibrous preforms. 
	A mere duplication of parts performed in the prior art, without any new or unexpected results, would have been obvious to one of ordinary skill in the art (MPEP 2144.04). A mere replication of the cut preform to form a plurality of fibrous performs would have been obvious to one of ordinary skill in the art, as replicating the cut preform would have merely produced duplicates and would not have yielded any new or unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art to modify the cutting and carbonizing steps of Fiala in view of Lescostaouec such that the preform is cut into a plurality of preforms and the plurality of preforms are carbonized. 

	While Fiala in view of Lescostaouec does not explicitly teach the plurality of fibrous preforms have more uniform fiber orientation relative to a typical plurality of fibrous preforms formed from a cross-lapping process, given that the steps of needling and carbonizing the preforms of Fiala in view of Lescostaouec are identical to the claimed needling and carbonizing steps, the fibrous preforms of Fiala in view of Lescostaouec would also have more uniform fiber orientation relative to a plurality of fibrous preforms formed from a cross-lapping process

	Regarding claim 16, Fiala in view of Lescostaouec teaches the process as applied to claim 15.
	While Fiala in view of Lescostaouec does not explicitly teach carbonizing the plurality of fibrous preforms creates a plurality of carbonized preforms having a lower standard deviation of local areal weight relative to a typical non-woven carbonized preform, given that the steps of needling and carbonizing the preforms of Fiala in view of Lescostaouec are identical to the claimed needling and carbonizing steps, the fibrous preforms of Fiala in view of Lescostaouec would also have a low standard deviation of local areal weight. 

	Regarding claim 17, Fiala teaches a process of making a carbon-carbon composite brake disk (Col 3, Ln 20-42):
stacking a plurality of textile fabric layers, each fabric layer in the plurality of textile fabric layers including oxidized polyacrylonitrile (PAN) fibers (Col 3, Ln 59-67; Col 4, Ln 2-15; and Col 4, Ln 53-64);
 needling the plurality of textile fabric layers includes needling between 40 and 60 punches per square centimeter (i.e., between 40 and 60 penetrations per square centimeter) (Col 9, Ln 6-18 and Col 4, Ln 52- Col 5, Ln 10);
	cutting a fibrous preform from the needled non-woven board (Col 9, Ln 50-59);
	carbonizing the fibrous preform (Col 4, Ln 16-29) wherein compression weights may not be applied (Col 11, Ln 12-24 and Col 12, Ln 47-54); and
	densifying the fibrous preform using a chemical vapor infiltration  (Col 4, Ln 59-67 and Col 12, Ln 62- Col 13, Ln 10); and 
	heat treating the plurality of fibrous preforms (Col 13, Ln 1-26). 

	Fiala does not teach (1) cutting a plurality of fibrous preforms from the needled non-woven board and (2) each textile fabric layer in the plurality of textile fabric layers is a non-crimp, multi-axial stich bonded fabric. 

As to (1), a mere duplication of parts performed in the prior art, without any new or unexpected results, would have been obvious to one of ordinary skill in the art (MPEP 2144.04). A mere replication of the cut preform to form a plurality of fibrous performs would have been obvious to one of ordinary skill in the art, as replicating the cut preform would have merely produced duplicates and would not have yielded any new or unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art to modify the cutting and carbonizing steps of Fiala such that the preform is cut into a plurality of preforms and the plurality of preforms are carbonized. 

As to (2), Lescostaouec teaches a process for manufacturing brakes, comprising forming a preform and needling the preform [0051], [0053], wherein the preform comprises non-crimped fabric stitch-bonded to maintain overall cohesiveness (Figure 10A and  [0032], [0034], [0089]).
Both Fiala and Lescostaouec teach a process of needling a preform for manufacturing brake disks. It would have been obvious to one of ordinary skill in the art to substitute the configuration of the textile fabric layers of Fiala with the configuration of the textile fabric layers of Lescostaouec, a functionally equivalent configuration for the fiber preform for manufacturing brake disks. 

Regarding claim 18, Fiala in view of Lescostaouec teaches the process as applied to claim 17.
Fiala in view of Lescostaouec does not teach each textile fabric layer in the plurality of textile fabric layers has a lower standard deviation of local areal weight than a nonwoven fabric layer formed from cross-lapping. 
Given that the textile fabric layer of Fiala in view of Lescostaouec is identical to the claimed textile fabric layer, the textile fabric layer of Fiala in view of Lescostaouec  would also have a lower standard deviation of local areal weight than non-woven fabric layer formed from cross-lapping. 

Regarding claim 19, Fiala in view of Lescostaouec teaches the process as applied to claim 17, wherein each textile fabric layer is formed from a fiber placement process (Lescostaouec, Figure 10A and  [0032], [0034], [0089]).
Fiala in view of Lescostaouec does not teach the plurality of fibrous preforms are more uniform relative to a plurality of fibrous preforms formed from a cross-lapping process. 
However, given that the process of Fiala in view of Lescostaouec is identical to the claimed process, the process of Fiala in view of Lescostaouec would result in the plurality of fibrous preforms of Fiala in view of Lescostaouec also being more uniform relative to a plurality of fibrous preforms formed from the cross-lapping process. 

Regarding claim 20, Fiala in view of Lescostaouec teaches the process as applied to claim 17. 
Fiala in view of Lescostaouec does not teach a first standard deviation of fiber volume ratio for the plurality of fibrous preforms after carbonization is lower than a typical standard deviation of fiber volume ratio for a typical plurality of fibrous preforms formed from the cross-lapping process.
However, given that given that the process of Fiala in view of Lescostaouec is identical to the claimed process, the process of Fiala in view of Lescostaouec would result in a first standard deviation of fiber volume ratio for the plurality of fibrous preforms after carbonization is lower than a typical standard deviation of fiber volume ratio for a typical plurality of fibrous preforms formed from the cross-lapping process.


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fiala (US 9,546,438) in view of Lescostaouec (PG-PUB 2010/0037441), as applied to claim 9, in further view of Clarke (US 5,952,075). 
Regarding claim 11, Fiala in view of Lescostaouec teaches the process as applied to claim 9, wherein needling the plurality of textile fabric layers includes needling between 40 and 60 punches per square centimeter (i.e., between 40 and 60 penetrations per square centimeter) (Fiala, Col 9, Ln 6-18). 
Fiala in view of Lescostaouec does not teach needling the plurality of textile fabric layers includes needling between 0 and 20 penetrations per square centimeter. 
Clark teaches a process for manufacturing a carbon preform comprising a step of needling for manufacturing various articles including an aircraft brake (Col 1, Ln 7-32 and Col 8, Ln 8-15), wherein the needling density may vary between about 5 needle punches per cm2 to about 500 needle punches per cm2 (Col 7, Ln 55-65). Clark teaches an excessive amount of needling may destroy the carbon fibers while too little needling may not Sufficiently Strengthen the preform (Col 7, Ln 55-65). 
Both Fiala and Clark teach needling a carbon preform before carbonization. One of ordinary skill in the art would have recognized that the needling density of Fiala is a result effective variable that influences the mechanical structure and, therefore, strength of the preform as taught by Clark. Therefore, one of ordinary skill in the art would have been motivated to optimize the needling density of Fiala to find the optimal needling density that would provide strength to the preform while avoiding excessive amount of needling that may destroy the carbon fibers. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANA C PAGE/           Examiner, Art Unit 1745